Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2021

                                  No. 04-21-00110-CV

              IN RE GREAT PLAINS MANAGEMENT CORPORATION,

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI19936
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

       Appellee, Cynara Dolphy-Budd's Motion to Withdraw [Dykema Gosset PLLC and all
attorneys] and Substitute Counsel [Kevin P. Perkins as lead counsel] is hereby GRANTED.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court